                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                     (Alexandria Division)


 DAVID P. DONOVAN

                 Plaintiff,

        v.
                                                  Civil Action No. 1:20-cv-01344 (AJT/IDD)
 BETH A. WILKINSON

                 Defendant,

 PRO-FOOTBALL, INC.

                 Intervenor.



INTERVENOR PRO-FOOTBALL, INC.’S NON-CONFIDENTIAL MEMORANDUM IN
        SUPPORT OF ITS CONSENT MOTION TO FILE UNDER SEAL

       Intervenor Pro Football Inc., d/b/a the Washington Football Team (the “Team”), pursuant

to Local Civil Rule 5(C) and (F) and this Court’s November 25, 2020 Order (the “Order),

respectfully submits this Non-Confidential Memorandum in Support of its Consent Motion to File

Under Seal its Motion to Seal, Strike, and Reconsider in Part, the Memorandum of Law in Support,

the accompanying Declaration of Christina Sarchio, and exhibits thereto under seal (collectively,

the “Motion”).

I.     FACTUAL BACKGROUND

       David P. Donovan and Beth A. Wilkinson (together, “the Parties”) have filed numerous

motions, briefs, and exhibits that contained or referenced the Team’s privileged, private and/or

confidential information. On November 13, 2020, Plaintiff Donovan moved to seal the entire case.

Dkt. 24. The Court issued an order on November 17, 2020, denying Donovan’s motion to seal the

entire case and held that “there may be subject matter, facts, allegations or references that would
justify redactions from the public.” Dkt. 32 at 4.

       After additional briefing and a hearing, U.S. District Court Magistrate Judge Ivan D. Davis

subsequently ordered on November 25, 2020, (the “Order”) that certain information, including

“information protected by attorney-client privilege” should be redacted from “all filings by either

party.” Dkt. 68 at 1-2. The Order also ruled on specific proposed redactions made by the Parties

to several documents and it directed the parties to “revise the documents” and “incorporate the

redactions” subject to the Order. Id. at 3.

       On December 9, 2020, the Team moved to intervene in the case for the sole purpose of

asserting its privilege, confidentiality, and privacy rights with regard to the Parties’ filings. Dkt.

79. The Court granted the Team’s motion and ordered the Parties and the Team to “meet and

confer … to submit agreed-upon redactions to the documents currently under seal,” with disputed

redactions to be resolved by the Court. Dkt. 84 at 3 ¶ (3).

       The Team also simultaneously submits its Motion for the Court to reconsider the Order

because the Court did not have the benefit of the Team’s position when it considered the Parties

numerous motions, briefs, and exhibits that contained or referenced the Team’s information. The

Court should seal the Motion because it contains references to: (1) protected communications

between and among its counsel; (2) protected communications between the Team and the NFL;

(3) attorney work product; (4) confidential agreements; and (5) incomplete references to unproven

allegations.

II.    LEGAL STANDARD

       A trial court is empowered to “seal documents if the public’s right of access is outweighed

by competing interests.” In Re: Knight Pub. Co., 743 F.2d 231, 236 (4th Cir. 1984). “The public’s

right to access judicial records stems from two [] sources: the common law and the First




                                                  2
Amendment to the United States Constitution.” BASF Plant Sci., LP v. Commonwealth Sci. &

Indus. Research Organisation, No. 2:17-CV-503-HCM, 2020 WL 973751, at *13 (E.D. Va. Feb.

7, 2020) (citing Level 3 Comm’s LLC v. Limelight Networks. Inc., 611 F. Supp. 2d 572, 577-78

(E.D. Va. 2009)). Under the common law, the presumption that judicial records should be public

“can be rebutted if countervailing interests heavily outweigh the public interests in access.” Va.

Dep’t of State Police v. Wash. Post, 386 F.3d 567, 575 (4th Cir. 2004) (quoting Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)). “[T]he party seeking to overcome the

presumption bears the burden of showing some significant interest that outweighs the

presumption.” Id. (internal quotation marks omitted).

        The First Amendment applies only to matters that “substantively resolve” the case.

Rushford, 846 F.2d at 252. Since “the First Amendment standards afford greater substantive

protection to the public's right to access, satisfying the First Amendment standards also

necessarily satisfies the relevant common law standards.” Adams v. Object Innovation, Inc.,

No. 3:11-CV-272 (REP/DWD), 2011 WL 7042224, at *4 (E.D. Va. Dec. 5, 2011) (citing

Ashcraft v. Conoco. Inc., 218 F.3d 288, 302 (4th Cir. 2000)). Further, in order to rebut the

qualified First Amendment presumption of access, there must be “an overriding interest based

on findings that closure is essential to preserve higher values and is narrowly tailored to serve that

interest.” Press-Enter. Co. v. Superior Court of California, Riverside Cty., 464 U.S. 501, 502

(1984). Lastly, “[b]efore [the] court may seal [] documents, . . . it must [] provide public notice

of the request to seal . . . consider less drastic alternatives . . . and [] provide specific reasons and

factual findings to support[] its decision.” Ashcraft, 218 F.3d at 302.

        Documents “filed with the court are ‘judicial records’ if they play a role in the adjudicative

process, or adjudicate substantive rights.” Benedict v. Hankook Tire Co. Ltd., 323 F. Supp. 3d




                                                   3
747, 755 (E.D. Va. 2018). For instance, “discovery documents filed in connection with a

dispositive motion, such as a motion for summary judgment, are subject to the right of access

because summary judgment adjudicates substantive rights.”            Conversely, “documents not

considered by the court but filed with a motion to dismiss are not subject to the right because those

documents do not play any role in the adjudicative process.” Id.

III.   THE COURT SHOULD SEAL THE MOTION

       The public’s right of access to the Motion is outweighed by competing interests. The

Motion references the Team’s private, privileged, and confidential information contained in the

Parties numerous motions, briefs, and exhibits. Specifically, the Court should seal the Motion

because it contains references to: (1) protected communications between and among its counsel;

(2) protected communications between the Team and the NFL; (3) attorney work product; (4)

confidential agreements; and (5) incomplete references to scandalous and unproven allegations.

       A claim of privilege justifies the sealing of documents including attorney-client privilege,

work-product doctrine, and the common interest doctrine. See e.g, Brewer v. Maynard, No. 2:02-

CV-48, 2006 WL 7131975, at *7 (S.D. W. Va. Dec. 6, 2006) (“the client may prevent any other

person from disclosing a confidential communication made for the purpose of facilitating the

rendition of professional legal services to the client.”); Hopeman Bros., Inc. v. Cont’l Cas. Co.,

No. 416CV00187MSDLRL, 2017 WL 9481051, at *2 (E.D. Va. Dec. 22, 2017) (The Court

directed specified Exhibits to be filed under seal that contained prejudicial non-public information

in which Plaintiff and Insurers shared a common interest). Additionally, a fundamental purpose

of the work-product doctrine is to ensure a client is protected by permitting attorneys the “freedom

to express and record [their] mental impressions and opinions without fear of having these

impressions and opinions used against the client.” Chaudhry v. Gallerizzo, 174 F.3d 394, 403 (4th




                                                 4
Cir. 1999). Accordingly, the work-product references should be sealed because disclosure these

references would run afoul of the purpose of the work-product doctrine.

         Courts in the Fourth Circuit have also identified unwarranted media attention for the

purpose of promoting public scandal as justification for sealing of documents. See, e.g., Under

Seal v. Under Seal, 326 F.3d 479, 485-86 (4th Cir. 2003) (An exception to public access is “where

disclosure may be used to gratify private spite or promote public scandal”). Since the Team has

filed its Motion to Intervene, this case has received a great deal of media attention.1

         Lastly, as an Intervenor, the Team neither brought this action nor did it have any

opportunity to defend or weigh in on documents whose public right to access is pale in comparison

to the Team’s competing interest. See, e.g., Stone v. Univ. of Maryland Med. Sys. Corp., 855 F.2d

178, 181 (4th Cir. 1988)(Court stated that the Intervenor was “never given a reasonable

opportunity to object to the entry of the order” and that the “arguments raised before [the] court

by the intervenors pose[d] serious questions regarding the extent of the competing interests at stake

in th[e] case.”).

IV.      CONCLUSION

         For the foregoing reasons, the Team prays this Court for leave to file its Motion under seal

and for the entry of an order sealing the Motion.



    Dated:   December 17, 2020                        DECHERT LLP
             Washington, D.C.
                                                By: s/ Christina Guerola Sarchio
                                                    Christina Guerola Sarchio
                                                    Bar No. 87166
                                                    1900 K Street NW


1
 Zachary Zagger, DC NFL Team Brings In Dechert In Wilkinson Suit, LAW360 (Dec. 9, 2020),
https://www.law360.com/articles/1336089.



                                                  5
    Washington, D.C. 20006
    Phone: (202) 261-3300
    Fax: (212) 261-3333
    christina.sarchio@dechert.com

    Andrew J. Levander (admitted pro hac vice)
    Neil A. Steiner (admitted pro hac vice)
    Three Bryant Park
    1095 Avenue of the Americas
    New York, NY 10036
    Phone: (212) 698-3500
    Fax: (212) 698-3599
    andrew.levander@dechert.com
    neil.steiner@dechert.com


    Attorneys for Proposed Intervenor Pro-
    Football Inc.




6
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of December, 2020, a true and correct copy of the

foregoing Intervenor Pro-Football, Inc.’s Non-Confidential Memorandum in Support of its

Consent Motion to File Under Seal was filed with the Clerk of Court using the CM/ECF system,

which will send a notification of such filing to all counsel of record.



                                                      /s/ Christina Guerola Sarchio
                                                       Christina Guerola Sarchio
